Masucci, D. C. J.
This matter comes before the court upon a request by the clerk for instructions as to whether he is required to make a monthly inspection of the financial records of the sergeants-at-arms. At the same time there is before the court an inquiry by the sergeant-at-arms, first as to whether he is required to submit his financial records to the clerk for examination and, second, whether he is required to report to the judgment creditor or attorney before returning a writ of execution marked “no levy” or “unsatisfied.” Reference is made to chapters 123 and 135, of the laws of 1945, N. J. 8. A. 2:32-157.1, 2:32-153.1. It is pointed out that the two statutes use the word “constable” and do not use the word “sergeant-at-arms.”
It appears that the office of sergeant-at-arms of the District Court is created only by statute (N. J. S. A. 2:8—31). With *248the exception of the method of appointment and the term, the office of sergeant-at-arms of the District Court and the office of constable are similar and for the most part identical. The statute provides in part: “Sergeants-at-arms appointed under authority of this section shall, respectively, during their continuance in office, * * * he invested with and possess all tibe rights, privileges, powers and duties of a city or county constable, as the case may be, in all matters and proceedings appertaining to the court to which they, respectively, are attached; * * *” It may be noted that the sergeant-at-arms is invested with a constable’s rights, privileges and powers on the one hand and at the same time he is charged with a constable’s “duties” on the other hand.
After an examination of both chapter 123 and chapter 135 of the laws of 1945, the court can find no intent by the legislature to exempt sergeants-at-arms from the “duty” of keeping a full record of all moneys received; of submitting these to inspection; of depositing in a trust fund or of making a monthly remittance and a report as provided in chapter 123. Likewise the court can find no legislative intent to exempt the sergeant-at-arms from the “duty” of making a report on executions as required under chapter 135.
Having come to this conclusion as to the sergeant-at-arms and having heretofore directed the clerk to inspect constables’ accounts, as is in the statute provided, I have directed him to inspect sergeants’-at-arms accounts in the same manner.